t c no united_states tax_court jerry and patricia a dixon et al petitioners v commissioner of internal revenue respondent docket nos filed date ps’ cases were three of the kersting tax_shelter test cases that were included in dixon v commissioner tcmemo_1991_614 dixon ii vacated and remanded sub nom 26_f3d_105 9th cir dufresne on remand dixon v commissioner tcmemo_1999_101 dixon iii supplemented by tcmemo_2000_116 316_f3d_1041 9th cir dixon v on remand tcmemo_2006_90 dixon vi supplemented by tcmemo_2006_190 dixon viii on appeal date and date the protracted and multiplied proceedings in these cases stem from the misconduct of the government attorneys in arranging secret settlements of the ts’ and the cs’ test cases that the 1cases of the following petitioners are consolidated herewith robert l dufresne and carolyn s dufresne docket nos and court_of_appeals for the ninth circuit held in dixon v was a fraud on the tax_court in dixon iii we held that the government attorneys’ misconduct did not create a structural defect and was harmless error but that it had caused substantial delay in the resolution of kersting project cases and we imposed limited sanctions against r under rule a tax_court rules_of_practice and procedure in dixon iv supplementing dixon iii we addressed requests by ps and other participants in the remand proceedings for attorneys’ fees under sec_7430 and sec_6673 i r c we held that ps and others were not entitled to fees pursuant to sec_7430 i r c because they had not prevailed on the merits against the underlying deficiency determinations we held that they were entitled to fees pursuant to sec_6673 i r c because the government attorneys had multiplied the proceedings unreasonably and vexatiously and the excess attorneys’ fees were caused by the misconduct in dixon v the court_of_appeals held that we had applied the wrong standard in dixon iii and that the misconduct of the government attorneys in the test case proceedings was a fraud on the tax_court the court_of_appeals reversed and remanded our decisions in the remaining test cases ordering the tax_court to enter decisions on terms equivalent to those provided in the ts’ secret settlement agreement in dixon vi we determined the terms and benefits of the ts’ settlement and their application to the kersting project participants before the court early in the dixon v remand proceedings r agreed that reasonable attorneys’ fees should be awarded to ps and others participating in those proceedings r ps and the court agreed that sec_6673 i r c governed the recovery_of attorneys’ fees hb and ji attorneys with the law firm of p h represented ps in the dixon v remand proceedings at no cost to ps over the amount of costs expenses and fees that the court might require r to pay pursuant to sec_6673 i r c on date ji filed a motion for attorneys’ fees of dollar_figurex for services provided in the dixon v remand proceedings accompanied by the stipulation of r and ji of the reasonableness of the amounts requested on date r and ji filed a supplemental stipulation regarding fees and expenses of dollar_figurey for the preparation of the subject motion r concedes that fees and expenses requested on behalf of p h are reasonable and were caused by the government attorneys’ misconduct r argues that the court cannot require r to pay the requested fees and expenses because sec_6673 i r c and the law of the case established in dixon iv require that they be paid_or_incurred by ps and they have not been so paid_or_incurred r argues further that we should not invoke our inherent power to impose the sanction because we did not do so in dixon iv in which we held that sec_6673 i r c was the statutory authority governing the award of attorneys’ fees held reasonable attorneys’ fees are incurred and may therefore be awarded under sec_6673 i r c when they reflect efforts by attorneys on behalf of their clients to resist or rectify the unreasonable and vexatious conduct of opposing attorneys held further under sec_6673 i r c attorneys whose unreasonable and vexatious conduct multiplies the proceedings incur the excess costs expenses and attorneys’ fees caused by their misconduct held further although in dixon iv we limited the sanction we imposed under sec_6673 i r c to the amounts paid_by ps and other participants for attorneys’ services and expenses during the multiplied proceeding up to that time the law_of_the_case_doctrine does not require us to limit additional sanctions under sec_6673 i r c to the amounts ps paid for attorneys’ fees and expenses for services in the dixon v remand proceedings held further the requested attorneys’ fees and expenses were incurred for purposes of sec_6673 i r c because r incurred them either when the government attorneys commenced their unreasonable and vexatious conduct or alternatively when we held in dixon iv that their conduct was unreasonable and vexatious ps were contingently liable for the fees and the contingency has been satisfied held further our reliance on sec_6673 i r c for imposing sanctions in dixon iv did not foreclose recourse to our inherent power in this proceeding held further pursuant to sec_6673 i r c and the inherent power of the court we may and will require r to pay to p h the requested attorneys’ fees and expenses held further because r incurred the requested fees and expenses pursuant to sec_6673 i r c and dixon iv we will invoke our inherent power to require respondent to pay amounts equal to interest at the applicable rates for underpayments under sec_6601 and sec_6621 i r c on dollar_figurex from date the date ji filed the motion for attorneys’ fees and expenses and on dollar_figurey from date the date r and ji filed the supplemental stipulation of facts regarding fees and expenses_incurred in preparing the subject motion john a irvine for petitioners henry e o’neill for respondent contents page background discussion i sources of tax court’s power to assess attorneys’ fees ii authority to award fees under sec_6673 a b c positions of the parties preliminary comment overview of prevailing_party statutes and sanctioning statutes - - d e f g principles of statutory construction interpretation of excess costs expenses and attorneys’ fees reasonably incurred because of such conduct threshold requirement attorney-client relationship definition of incurred history of sec_6673 purpose of sanctioning statutes statutory title and heading relevant caselaw when attorneys’ fees are incurred because of such conduct under sec_6673 government incurs the excess costs expenses and attorneys’ fees attributable to government attorneys’ misconduct sec_7430 and the equal_access_to_justice_act law_of_the_case_doctrine fees incurred in pro bono representation and contingent_fee arrangements respondent must pay attorneys’ fees and excess expenses requested on behalf of petitioners’ attorneys caselaw under prevailing_party statutes sec_7430 iii inherent power to impose sanctions iv conclusion opinion beghe judge these cases are part of the kersting tax_shelter litigation that stemmed from the misconduct of respondent’s trial counsel in dixon v commissioner tcmemo_1991_614 dixon ii vacated and remanded sub nom 26_f3d_105 9th cir per curiam on remand dixon v commissioner tcmemo_1999_101 316_f3d_1041 9th cir dixon v this is the first opinion in our third set of opinions requiring respondent to pay attorneys’ fees and expenses_incurred by or on behalf of kersting project taxpayers during the various stages of the litigation the current set of opinions pertains to fees and expenses_incurred in the proceedings before this court during the remand from dixon v dixon v remand proceedings which resulted in dixon v commissioner tcmemo_2006_90 dixon vi supplemented by tcmemo_2006_190 dixon viii ascertaining the terms and benefits of the thompson settlement petitioners’ cases were consolidated in the dixon v remand proceedings with cases of other kersting project taxpayers for 2in our first attorneys’ fees opinion dixon v commissioner tcmemo_2000_116 dixon iv supplementing dixon iii we awarded kersting project taxpayers excess fees and expenses under sec_6673 for services rendered by attorneys joe alfred izen izen robert allen jones jones and robert patrick sticht sticht during the dufresne remand in the second set of attorneys’ fees opinions dixon v commissioner tcmemo_2006_97 dixon vii and young v commissioner tcmemo_2006_189 we responded to the supplemental mandate of the court_of_appeals for the ninth circuit to rule on kersting project taxpayers’ requests for appellate attorneys’ fees and expenses_incurred in the dixon v appeal in dixon vii we awarded appellate attorneys’ fees and expenses under sec_7430 to kersting project taxpayers represented in the dixon v appeal by attorneys john a irvine irvine and henry g binder binder of porter hedges l l p porter hedges and michael louis minns minns in young we awarded appellate fees and expenses to kersting project taxpayers represented in the dixon v appeal by attorneys izen and jones purposes of hearing briefing and opinion the dixon v taxpayers counsel for all dixon v taxpayers have requested attorneys’ fees and expenses for their services in the dixon v remand proceedings in this opinion we consider motions for excess costs and attorneys’ fees under sec_6673 b for services of attorneys john a irvine irvine and henry g binder binder of porter hedges l l p porter hedges provided to petitioners the dixons and the dufresnes in the dixon v remand proceedings early in the dixon v remand proceedings respondent’s counsel agreed that pursuant to sec_6673 respondent is required to pay attorneys’ fees and expenses_incurred in the dixon v remand proceedings the parties have stipulated that reasonable attorneys’ fees and expenses totaling dollar_figure are attributable to services of porter hedges in the dixon v remand proceedings porter hedges agreed to represent petitioners in the dixon v remand proceedings at no cost except for such fees and expenses as might be allowed by the court the issue for decision is when attorneys representing the 3unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 4subsequent opinions will deal with the pending applications of attorneys jones minns and izen for fees and expenses_incurred for their services on behalf of other dixon v taxpayers in the dixon v remand proceedings commissioner have committed a fraud on the tax_court that has multiplied and protracted the proceedings may the court pursuant to sec_6673 or under the court’s inherent power require the commissioner to pay attorneys’ fees and expenses for services provided during such proceedings by counsel representing the taxpayer pro bono5 or as in these cases for no fee except for any fees that may be allowed by the court 5although the phrase pro bono stems from the latin phrase pro bono publico for the public good the definition in the current edition of black’s law dictionary 8th ed is wider ranging encompassing uncompensated legal services performed esp for the public good and quoting rhode hazard professional responsibility a wide range of activities including law reform efforts participation in bar associations and civic organizations and individual or group representation clients who receive such assistance also span a broad range including poor people nonprofit_organizations ideological or political causes and friends relatives or employees of the lawyer sec_7430 titled pro bono services added by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_728 describes the covered fees as fees that are less than the reasonable attorneys’ fees because an individual is representing the prevailing_party for no fee or for a fee which is no more than a nominal fee background6 the kersting tax_shelter litigation arose from respondent’s disallowance of interest deductions claimed by participants in various tax_shelter programs promoted by henry f k kersting kersting during the late 1970s through the 1980s under the test case procedure most of the other kersting program participants who had filed tax_court petitions non-test-case taxpayers entered into piggyback agreements in which they agreed that their cases would be resolved in accordance with the court’s opinion in the test cases initially kersting hired attorney brian j seery seery to represent kersting project participants after seery resigned because of a perceived possible conflict of interest kersting replaced him with attorneys robert j chicoine and darrell d hallett whom he later fired and replaced with attorney joe 6the following background statement is based on the existing record and additional information submitted by the parties in connection with the attorneys’ fees requests the facts in these cases are fully set out in dixon ii dixon iii dixon iv dixon vi dixon vii young v commissioner supra and dixon viii the parties have stipulated additional facts related to the motion for attorneys’ fees and they are so found the stipulation of facts and the supplemental stipulation of facts are incorporated herein by this reference we have not found it necessary to hold an evidentiary hearing cf rule a 7upon the final disposition of the test cases respondent and the relatively few non-test-case taxpayers who did not enter into piggyback agreements will generally be ordered to show cause why those cases should not be decided the same way as the test cases alfred izen jr izen who represented the taxpayers in the trial of the test cases kersting initially paid the taxpayers’ legal fees in the tax_court litigation later some kersting program participants began contributing to a legal defense fund created to share the cost of further proceedings the defense fund or fund eventually more than non-test-case petitioners made periodic and or lump-sum contributions to the fund before trial of the test cases in this court respondent’s trial counsel entered into the then-secret now notorious thompson settlement which was not disclosed to the court until after the test cases had been tried and decisions entered in accordance with dixon ii sustaining virtually all respondent’s determinations on appeal the court_of_appeals for the ninth circuit vacated this court’s decisions in the test cases and remanded them for an evidentiary hearing to determine the full extent of the government attorneys’ misconduct and whether that misconduct was a structural defect voiding the judgment or should be disregarded as harmless error dufresne v commissioner f 3d pincite citing 499_us_279 8before the trial of the test cases the court had rejected the test case taxpayers’ arguments advanced by chicoine and hallett that certain evidence should be suppressed and the burden_of_proof shifted to respondent see 90_tc_237 dixon i on remand in response to a direction by the court_of_appeals to consider on the merits all motions of intervention filed by interested parties we ordered consolidation of the cases of non-test-case taxpayers with the remaining test cases for purposes of the evidentiary hearing following that hearing we held in dixon iii that the misconduct of the government attorneys in the trial of the test cases did not cause a structural defect in the trial but instead resulted in harmless error however we sanctioned respondent in two ways for the government attorneys’ misconduct during the test-case proceedings first in dixon iii we held that kersting project taxpayers who had not had final decisions entered in their cases would be relieved of their liabilities for the interest component of the addition_to_tax for negligence under former sec_6653 and for the increased rate of interest provided by former sec_6621 second in dixon v commissioner tcmemo_2000_116 dixon iv pursuant to sec_6673 we ordered respondent to pay petitioners’ attorneys’ fees and expenses_incurred by them in the dufresne remand proceedings in the tax_court as a result of the government attorneys’ misconduct we entered orders requiring respondent to pay a 9in dixon iv we rejected the fee requests insofar as they relied on sec_7430 on the ground that the movants had not substantially prevailed on the merits as required by sec_7430 portion of attorneys’ fees and expenses_incurred for services provided by izen and attorneys robert allen jones jones and robert patrick sticht sticht to the taxpayers in the dufresne remand proceedingsdollar_figure in so doing sua sponte and relying on our inherent power we included in the sanction the obligation of respondent to pay interest on the awards at the rates provided by sec_6601 and sec_6621 from the dates of our orders fixing the awardsdollar_figure respondent did not appeal dixon iv or those ordersdollar_figure we entered decisions for respondent in the remaining test cases which the test-case taxpayers again appealed we also certified for interlocutory appeal the cases of non-test-case 10we substantially reduced the amounts requested in varying amounts because of insufficient substantiation sticht and respondent thereafter entered into a comprehensive agreement and submission regarding the fee and expense claims of kersting project non-test-case taxpayers represented by sticht in all phases of the kersting project proceedings through the dixon v remand proceedings that agreement and submission superseded our awards to his clients in dixon iv 11we note that attorney luis decastro’s monthly bills for legal fees and expenses to the thompsons provided for interest on outstanding balances which were expected to be paid from the thompsons’ refunds generated by the secret settlement see dixon iii findings_of_fact ix postrial developments a first thompson refund mr decastro advised the thompsons that because the internal_revenue_service would be paying interest he believed it was fair to add interest to the thompsons’ bill see also exhibit 939-alz pincite 12decisions already entered after the dixon v remand proceedings on behalf of taxpayers who initially contributed to the defense fund have included fee and expense awards pursuant to our opinion in dixon iv taxpayers who had participated in the evidentiary hearing the court_of_appeals accepted the interlocutory appeals of the non- test cases but held them in abeyance pending resolution of the appeals of the test cases in date the defense fund retained attorney michael louis minns minns to replace izen in the appeal as a result minns became counsel of record for the dixons dufresnes owenses and hongsermeiers izen remained counsel of record for the appeals of the youngs the only other remaining test-case taxpayers and the adairs who were non-test-case taxpayers the steering committee of the defense fund later became dissatisfied with minns and asked porter hedges to take over the appeals porter hedges entered into an agreement with the defense fund to represent test-case taxpayers through oral argument in the appeal the retainer agreement although the retainer agreement provided for an up-front retainer and monthly billings porter hedges received only a small portion of its billed appellate fees from the defense fund when irvine and binder entered into the retainer agreement with the defense fund on behalf of porter hedges they did not realize that the steering committee whose members signed the retainer agreement had the backing of less than a majority of the participants in the defense fund many of whom wished to continue to be represented by minns or izen in the appeal in accordance with the retainer agreement porter hedges attorneys irvine and binder entered appearances in the court_of_appeals on behalf of the dixons dufresnes and owenses minns remained counsel of record for the hongsermeiers thus three sets of counsel pursued the appeals of the test cases izen on behalf of the youngs minns on behalf of the hongsermeiers and porter hedges on behalf of the dixons dufresnes and owenses in dixon v the court_of_appeals reversed dixon iii holding that the misconduct of the government attorneys in the trial of the test cases was a fraud on the tax_court for which no showing of prejudice is required and that respondent should be more severely sanctioned the court_of_appeals remanded the cases and ordered this court to enter judgment in favor of the test-case taxpayers and non-test-case taxpayers who were before the court_of_appeals the dixon v taxpayers on terms equivalent to those provided in the final thompson settlement agreement the court_of_appeals left to our discretion the fashioning of judgments that would put the kersting project taxpayers in the same position as provided in the thompson settlement dixon v f 3d pincite n petitioners and other taxpayer appellants requested the court_of_appeals to award appellate attorneys’ fees and expenses_incurred in the dixon v appeal in a supplemental mandate the court_of_appeals sent those appellate fee requests to the tax_court for a determination of entitlement and if warranted amount we responded to that supplemental mandate in dixon v commissioner tcmemo_2006_97 dixon vii and young v commissioner tcmemo_2006_189 and awarded appellate fees and expenses under sec_7430 in young we awarded appellate fees and expenses_incurred in the dixon v appeal to taxpayers represented by izen and jones in dixon vii we awarded appellate attorneys’ fees and expenses_incurred in the dixon v appeal to taxpayers represented by minns and by porter hedges attorneys irvine and binder including petitioners herein the dixons and the dufresnes primarily because of the caps on hourly rates under sec_7430 porter hedges recovered only dollar_figure attorneys’ fees of dollar_figure plus expenses of dollar_figure out of its total billings of dollar_figure attorneys’ fees of dollar_figure plus expenses of dollar_figure the agreement with the defense fund obligated porter hedges to represent petitioners the dixons and the dufresnes and the owenses only through oral argument in the dixon v appeal it did not extend to the dixon v remand proceedings in this court binder and irvine discussed with petitioners the decision of the court_of_appeals in dixon v and the advisability of porter hedges representing them in the dixon v remand proceedingsdollar_figure 13the record does not disclose whether binder and irvine had similar discussions with the owenses the owenses were continued binder and irvine told petitioners that the remand proceedings would be time consuming and expensive binder and irvine told petitioners that henry o’neill o’neill respondent’s counsel had agreed that respondent would be obligated to pay the taxpayers reasonable attorneys’ fees and expenses in the remand proceedings binder and irvine believed that the court would require respondent to pay petitioners’ reasonable attorneys’ fees and expenses_incurred in the remand proceedings binder and irvine therefore agreed that porter hedges would look only to respondent for payment of those fees they assured petitioners that porter hedges would not require petitioners to pay any fees or expenses beyond those awarded by the court in a date telephone conversation petitioners agreed to have porter hedges represent them in the dixon v remand proceedings on those terms pursuant to that oral agreement irvine and binder entered their appearances in these cases in this court izen minns sticht jones and attorney declan j o’donnell represented the remaining dixon v taxpayers on date respondent filed a motion requesting a status conference on date the parties filed status reports with the court respondent’s status report stated with respect to attorneys’ fees related to tax_court proceedings continued represented by izen in the dixon v remand proceedings occurring subsequent to the issuance of the ninth circuit’s opinion dixon v respondent’s position is that reasonable attorneys’ fees should be awarded to the petitioners binder sent petitioners engagement letters dated date memorializing the oral agreement of date the engagement letters which were signed by binder stated porter hedges and john irvine and i individually believe that because we represented you in the appeal that led to the appellate decision dixon v we should continue that representation to its conclusion even though i the fund has failed to fulfill its agreement to pay our fees under the letter agreement and ii our engagement with the fund provides only for representation through oral argument in the appellate decision we are not unmindful that hundreds of non- test-case petitioners will be affected by the appellate decision as that decision is effected on remand for these reasons john irvine and i agree to represent you with respect to the remand of the appellate decision without compensation from you we may request payment of fees and expenses from the government as provided by law or by determination of a court for our representation you agree to provide facts affidavits testimony and other assistance as reasonably necessary to support such requests for fees and expenses extensive discovery including petitioners’ interrogatories and requests for production of documents and motions to compel responses to interrogatories and production of documents preceded the hearings in the dixon v remand proceedings counsel for the dixon v taxpayers informally agreed that porter hedges would essentially serve as lead counsel in the discovery process preparation for the evidentiary hearings opening statements examination of many key witnesses and all significant research and briefing during the dixon v remand proceedings the court held six telephone conferences with respondent’s and the dixon v taxpayers’ counsel two status conferences on the record in houston and los angeles and three hearings in las vegas los angeles and washington d c through binder porter hedges took the lead in conducting and presenting the dixon v taxpayers’ case on date the court and counsel to the dixon v taxpayers held a telephone conference on the record during that conference minns stated that he was concerned about the pressures on binder because porter hedges have had apparently little or no fees and i’m not willing to lose him binder if there is any way to keep him around i don’t want him to have a burden so i would like to give my clients some type of good-faith -- i would like to make sure that mr binder is still there at the hearing respondent’s counsel said he had no comments in one of the recorded telephone conferences with the parties we expressed the view that sec_6673 is the applicable_section insofar as legal fees for proceedings before this court are concerned during the third evidentiary hearing session in washington d c we discussed with the parties’ counsel the briefing schedule and whether the dixon v taxpayers would file one brief or separate briefs during that discussion jones stated to the court and i would like to hear from mr binder because he has been a prolific writer over the last year and a half so i’m sure he has got something to say about that possibility one brief for all remand petitioners your honor before any other opinions are generated i think we should recognize the herculean effort that mr binder has produced on behalf of all petitioners’ counsel who have participated to various degrees in this process but the lead dog in this hunt from the first day that we started again in houston has been mr binder who has taken it upon himself to do the lion’s share of the work the dixon v taxpayers agreed to submit a joint opening brief for which binder was to do the bulk of the work binder noted that the brief would take hundreds of hours and referred to an earlier comment by izen that the opening brief would be a herculean effort the parties also agreed that attorneys’ fees incurred in determining the terms of the thompson settlement should be awarded under sec_6673 rather than sec_7430 during the hearing we inquired and i take it there is no disagreement that at least insofar as the work that was done in the proceedings before the tax_court are concerned that the legal fees are allowable under sec_6673 no one challenged or made any attempt to clarify or qualify our understanding of the parties’ agreement on attorneys’ fees on date izen filed a brief regarding the scope of the mandate of the court_of_appeals on date binder filed a 189-page joint opening brief on behalf of all dixon v taxpayers on date jones and izen submitted a 20-page joint supplemental opening brief the dixon v taxpayers’ opening brief was drafted primarily by porter hedges attorneys in respondent’s opening brief respondent stated although not actually elements of the thompson settlement respondent has also urged the court to award petitioners reasonable attorneys’ fees under sec_6673 in connection with proceedings before the tax_court subsequent to the issuance of the dixon v opinion thus the implementation of the ninth circuit’s mandate should consist of the following and an appropriate award of reasonable attorneys’ fees for tax_court proceedings occurring subsequent to the issuance of the ninth circuit’s dixon v opinion the parties filed their reply briefs between october and on date we issued dixon vi determining the terms and benefits of the thompson settlement on date we issued dixon vii awarding appellate fees and expense under sec_7430 to kersting project taxpayers represented in the dixon v appeal by minns and by porter hedges attorneys binder and irvine on date we issued young v commissioner tcmemo_2006_189 awarding appellate fees and expenses to kersting project taxpayers represented in the dixon v appeal by izen and jones on date we issued dixon viii denying a motion for reconsideration of dixon vi filed by minns and ordered entry of decisions in the test and non-test cases of the dixon v taxpayersdollar_figure binder died of cancer on date on date irvine filed a motion for attorneys’ fees and expenses related to services provided to petitioners by porter hedges during the dixon v remand proceedings irvine’s application_for fees that motion is the subject of this opinion on the same date respondent and irvine filed their stipulation of facts with regard to irvine’s application_for fees stipulating inter alia that porter hedges’ reasonable fees and expenses through date amount to dollar_figure on date respondent filed respondent’s objection to irvine’s application_for fees on date irvine filed his response to respondent’s objection to irvine’s application_for fees on date respondent filed respondent’s memorandum in support of respondent’s objection to irvine’s application_for fees on date respondent and irvine filed a supplemental stipulation of facts stipulating that porter hedges’s reasonable fees and 14such of those test and non-test cases whose taxpayers are represented by minns izen and sticht have appealed our determinations in dixon vi as supplemented by dixon viii of the terms and benefits of the thompson settlement expenses from may to date related to their application_for fees and expenses on remand totaled dollar_figure the parties have stipulated that the total amount of reasonable attorneys’ fees and expenses for services provided to petitioners by porter hedges in the dixon v remand proceedings including fees and expenses related to irvine’s application_for fees the porter hedges fees is dollar_figure discussion i sources of tax court’s power to assess attorneys’ fees the tax_court has power to assess attorneys’ fees against counsel who willfully abuse the judicial process 99_tc_533 these powers derive from various sources including the internal_revenue_code the tax_court rules_of_practice and procedure the federal rules of civil procedure and the court’s inherent power see 501_us_32 447_us_752 harper v commissioner supra pincite when an attorney representing the commissioner has committed a fraud on the court the court has power to assess attorneys’ fees against the commissioner as a sanction pursuant to sec_6673 or under the court’s inherent power see chambers v nasco inc supra roadway express inc v piper supra early in the remand proceedings respondent agreed that reasonable attorneys’ fees for services in the dixon v remand proceedings should be awarded to the dixon v taxpayers pursuant to sec_6673 because of that concession and our statements on the record that legal fees are allowable under sec_6673 the parties have focused their arguments on the court’s authority under sec_6673 to require respondent to pay attorneys’ fees for services by irvine binder and others in porter hedges we shall first address statutory authority and then return to inherent power ii authority to award fees under sec_6673 if an attorney admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously sec_6673 authorizes the court to require the attorney to pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct if the attorney is appearing on behalf of the commissioner the court may require the united_states to pay such excess costs expenses and attorneys’ fees in the same manner as such an award by a district_court sec_6673 a positions of the parties the parties agree that reasonable attorneys’ fees related to the dixon v remand proceedings should be awarded to the dixon v taxpayers pursuant to sec_6673 they also agree that the reasonable fees and expenses for services provided to petitioners by porter hedges in the dixon v remand proceedings including those related to the fee request total dollar_figure however respondent asserts that sec_6673 does not authorize the court to require respondent to pay the fees and expenses of porter hedges because petitioners did not pay and had no obligation to pay them respondent relies on cases deciding taxpayers’ entitlement to attorneys’ fees under sec_7430 providing for awards of litigation costs to prevailing partiesdollar_figure b preliminary comment before embarking on the required analysis we will summarily sketch the leading authorities in the tax_court under sec_7430 on which respondent relies 87_tc_838 106_tc_76 and 122_tc_272 are cases interpreting and applying sec_7430 which like all or most prevailing_party statutes expressly requires that the award of attorneys’ fees and expenses be made and paid to the prevailing sec_7430 provides that the prevailing_party may be awarded a judgment or a settlement for reasonable_litigation_costs incurred in connection with a tax_court proceeding litigation costs include reasonable fees paid_or_incurred for the services of attorneys sec_7430 party in denying fee awards these cases all state that the meaning of incurred incorporates the requirement that the prevailing_party have already paid or be obligated to pay his attorney the amount of the fee for which the award is sought in frisch this condition could not be satisfied because the prevailing_party was acting pro_se and there was no attorney- client relationship in swanson a ground for denial of a portion of the requested award was that the taxpayers had no obligation to pay fees to their attorney in excess of an agreed amount grigoraci interpreting incurred as in frisch swanson and other prevailing_party cases denied an individual essentially acting pro_se an award for late-billed fees of the accounting firm of which he was a member the court was persuaded that he had no obligation to pay such fees and that they did not reflect litigation services actually rendered accord kruse v commissioner tcmemo_1999_157 thompson v commissioner tcmemo_1996_468 we amplify our sketch by referring to one of our prior opinions in these proceedings young v commissioner tcmemo_2006_189 there pursuant to the supplemental mandate of the court_of_appeals for the ninth circuit in dixon v we awarded appellate attorneys’ fees under sec_7430 to clients of izen in excess of amounts they had paid or were obligated to pay him in advance of an award in so doing we relied on 924_f2d_1577 fed cir which held that a contingent_fee agreement that can be interpreted or deemed to require the prevailing_party awarded fees to pay them over to the attorney satisfies the requirement that fees or expenses be incurred by the prevailing_party for the purposes of a fee-shifting prevailing_party statute we conclude our sketch by observing that we need not in this opinion further consider swanson v commissioner supra and young v commissioner supra because the parties agree that the statute to be applied in this case is sec_6673 a sanctioning statute not sec_7430 a prevailing_party statutedollar_figure c overview of prevailing_party statutes and sanctioning statutes the resolution of this controversy depends on whether when and by whom excess costs expenses and attorneys’ fees are deemed to be incurred under sec_6673 the question is one of first impression under sec_6673 and its statutory parent of general application u s c sec the sanctioning statutes resolution of the question will require detailed description analysis and explanation 16however at pt ii e infra we conclude that the term incurred has a broader reach under sec_6673 a sanctioning statute then it does under sec_7430 as interpreted by 106_tc_76 at pt ii f infra we specifically address the subject of fees incurred in pro bono representation and contingent_fee arrangements under sec_7430 and other prevailing_party statutes because sec_7430 its statutory parent of general application u s c sec and many of the scores of other specifically targeted federal prevailing_party statutes also incorporate the term incurred in their requirements for an award of fees and expenses to the prevailing_party we begin the analysis by observing what prevailing_party statues and sanctioning statutes have in common the prevailing_party statutes and sanctioning statutes create exceptions to the american rule that parties to litigation are required to bear the burden of their own legal fees and are not obligated to pay the attorneys’ fees and expenses of the representation of their opponents despite their different emphases--compensation in prevailing_party statutes punishment in sanctioning statutes-- they have a commonality at the inception of the process that eventuates in the creation of the duty to pay attorneys’ fees to the opposing party or his counsel the prevailing_party statutes and the sanctioning statutes share a legislative judgment that the party upon whom the liability to pay the attorneys’ fees and expenses ultimately must fall has engaged in substandard conduct that justifies a departure from the american rule among the conditions to qualification for an award of litigation costs under sec_7430 is the requirement built into the definition of a prevailing_party in sec_7430 that the government have taken a position that was unjustified under sec_6673 among the conditions for requiring the united_states to pay the taxpayers’ attorneys’ fees and expenses is that the attorney appearing on behalf of the commissioner has multiplied the proceedings unreasonably and vexatiously in each case there is substandard conduct on behalf of the government that creates a liability on the part of the government which has as its correlative the power in the aggrieved party or his attorney and or the court to impose a duty or obligation to pay the fees and expenses reasonably incurred in order to or needed to respond appropriately to such conductdollar_figure the process so initiated and continued is completed by the court after audit of the requested attorneys’ fees and expenses and a determination that all statutory requirements for and limits on the award have been satisfied in deciding that the aggrieved party or his attorney has the right to an award of fees and expensesdollar_figure we see that the incurring of the fees and expenses is a process that commences with the substandard behavior by one party or its counsel and culminates in an obligation by that party or counsel to pay the fees and expenses reasonably required to respond appropriately to the substandard behavior the process 17see cook hohfeld’s contributions to the science of law yale l j and works cited pincite 18id commences under the prevailing_party statutes when the government takes the unjustified position and under the sanctioning statutes when the attorney commits unreasonable and vexatious acts that multiply the proceedings the differences between the prevailing_party statutes and the sanctioning statutes reflect and give effect to the degree or extent of culpability for the substandard behavior that initiates the process that leads to the duty to reimburse or pay the fees and expenses as provided by the statutes under sec_7430 and other prevailing_party statutes the substandard behavior violates a basic generalized duty_of care that congress has decided government owes to the citizen this duty is embodied in the requirement that the government’s civil enforcement activity be substantially justified under sec_6673 and the sanctioning statutes the substandard behavior violates the attorney’s professional duty not only to the opposing party but also to opposing counsel and the court it directly adversely 19all attorneys representing clients before this court are required by rule a to conduct themselves in accordance with the letter and spirit of the model rules of professional conduct of the american bar association the model rules an attorney who unreasonably and vexatiously multiplies the proceeding violates the model rules and breaches his duty to the opposing parties their counsel and the court to refrain from such conduct see model r profl conduct a lawyer shall make reasonable efforts to expedite litigation consistent with the interests of the client d a lawyer shall not engage in conduct intended to disrupt a tribunal a a lawyer shall not use means that have no substantial purpose other than to continued affects the opposing party and his counsel and also the court and the judicial process under the sanctioning statutes the substandard conduct is much more culpable sinking so low in the case at hand as to amount to a fraud on the court a level of seriousness requiring that the punishment be certain if it is to have the necessary deterrent effect the different degrees of culpability of the substandard conduct addressed by the prevailing_party statutes and the sanctioning statutes are reflected in the measures of liability created by the substandard conduct under sec_7430 the government’s liability to pay the prevailing party’s attorneys’ fees created by taking a position that is not substantially justified is subject_to the cap provided in sec_7430 b --dollar_figure per hour for attorney’s services provided in revproc_2008_66 sec_3 2008_45_irb_1107 continued embarrass delay or burden a third person 20attorneys who are appointed by a court in criminal cases and paid_by the federal state_or_local_government fare far worse than prevailing parties who qualify for reimbursement of attorneys’ fees under sec_7430 a survey of the rates of compensation_for court-appointed counsel in noncapital felony cases reported hourly rates ranging from dollar_figure per hour to dollar_figure per hour the spangenberg group rates of compensation paid to court-appointed counsel in non-capital felony cases at trial a state-by-state overview date additionally some states place a cap on the maximum amount for a case ranging from dollar_figure to dollar_figure depending on the crime and or the sentence for the crime id dollar_figure under sec_6673 the government’s liability to pay attorneys’ fees and expenses created by a government attorney’s misconduct has no such limitation other than the requirement that the fees to be paid have been reasonably incurred because of such conduct this standard for the more culpable conduct allows payments of attorneys’ fees to be made at prevailing market rates which usually exceed the capped amounts for the less culpable conduct addressed by sec_7430 it now becomes necessary to compare and contrast the purposes and language of sec_6673 and sec_28 u s c sec with those of sec_7430 and the prevailing_party statutes that account for the different limitations on the rights to an award under those sections and generally under prevailing_party statutes and sanctioning statutes d principles of statutory construction in interpreting a statute we begin with the statutory language and apply the plain meaning of the words in the statute unless we find the meaning to be ambiguous 489_us_235 allen v 21paradoxically although sec_7430 has a compensatory purpose ‘to deter abusive actions or overreaching by the irs and to enable taxpayers to vindicate their rights regardless of their economic circumstances’ 60_f3d_1529 11th cir quoting 88_tc_1036 the attorneys’ fees awarded to prevailing parties often prove inadequate to fully compensate them for the fees owed or paid to their attorneys at market rates commissioner 118_tc_1 112_tc_19 when a statute appears to be clear on its face there must be unequivocal evidence of legislative purpose before interpreting the statute so as to override the plain meaning of the words used therein 114_tc_324 see also 83_tc_742 interpretation of a word or phrase depends upon reading the whole statutory text considering the purpose and context of the statute and consulting any precedents or authorities that inform the analysis 546_us_481 see also 502_us_215 we follow the cardinal rule that a statute is to be read as a whole since the meaning of statutory language plain or not depends on context our initial inquiry is whether the language of sec_6673 is so plain as to permit only one reasonable interpretation that answers the question see eg 519_us_337 e interpretation of excess costs expenses and attorneys’ fees reasonably incurred because of such conduct the operative phrase of sec_6673 to be interpreted is excess costs expenses and attorneys’ fees reasonably incurred because of such conduct the part of the phrase excess costs expenses and attorneys’ fees means only the costs expenses and fees associated with the multiplied proceedings and not the total cost of the litigation see roadway express inc v piper u s pincite n agreeing with the lower court that the same language in u s c sec provides only for excess costs and not for the total cost of the appeal 931_f2d_340 5th cir the same language in u s c sec means only those fees and costs associated with ‘the persistent prosecution of a meritless claim’ quoting 836_f2d_866 5th cir the part of the phrase because of such conduct means as a result of the attorney’s unreasonable and vexatious conduct respondent agrees that reasonable attorneys’ fees related to the dixon v remand proceedings should be awarded to dixon v taxpayers pursuant to sec_6673 conceding that the dixon v remand proceedings are multiplied proceedings unrelated to the merits of the test cases fees associated with the dixon v remand proceedings resulted from the misconduct of respondent’s attorneys in the test-case proceedings the requested fees and expenses are reasonable and attributable to services provided by binder and irvine during the dixon v remand proceedings thus the requested fees and expenses are excess fees and expenses resulting from the misconduct of the government attorneys during the test-case proceedings the remaining question is whether those fees and expenses were incurred because of that misconduct we begin by addressing the threshold requirement for determining whether attorneys’ fees are incurred threshold requirement attorney-client relationship attorneys’ fees cannot exist and therefore cannot be incurred unless there is an attorney-client relationship the word attorney assumes an agency relationship and an attorney-client relationship is the predicate for an award of attorneys’ fees 499_us_432 denying attorneys’ fees to a pro_se attorney-litigant under the civil rights attorneys fees awards act of u s c sec a fee-shifting prevailing_party statute designed to encourage private enforcement of civil rights laws thus pro_se litigants even those who are attorneys generally are not entitled to an award because there is no attorney-client relationshipdollar_figure an ‘attorney’ is essentially an agent for 22the court_of_appeals_for_the_federal_circuit has held invoking 501_us_32 that in proper circumstances a court may invoke its inherent power to impose attorneys’ fees in favor of a pro_se attorney as a sanction 284_f3d_1365 fed cir failure to do so would place a pro_se litigant at the mercy of an opponent who might engage in otherwise sanctionable conduct but not be liable for attorney fees to a pro_se party id another without the ‘other’ there can be no attorney merely a pro_se litigant who happens to earn a living as a lawyer at any given time an individual can be either a pro_se litigant or an attorney but not both frisch v commissioner t c pincite citing 777_f2d_1508 11th cir roney j dissenting attorneys binder and irvine were independent counsel representing petitioners in the dixon v remand proceeding therefore the threshold requirement of an attorney-client relationship for an award of attorneys’ fees under kay v ehrler supra is satisfied definition of incurred we consider dictionary definitions of incurred to inform ourselves of the definition that congress may have intended webster’s third new international dictionary defines incur as to become liable or subject_to bring down upon oneself which is reflective of the definition in black’s law dictionary 8th ed to suffer or bring on oneself a liability or expense to become subject_to is to become vulnerable to subjected webster’s tenth edition merriam collegiate dictionary the sixth edition of black’s law dictionary contained the following more expansive definition of incur incur to have liabilities cast upon one by act or operation of law as distinguished from contract where the party acts affirmatively to become liable or subject_to to bring down upon oneself as to incur debt danger displeasure and penalty and to become through one’s own action liable or subject_to com v benoit mass n e 2d black’s law dictionary 6th ed emphasis added the definition in the sixth edition reflects the distinction between bringing a liability upon oneself by contract ie voluntarily agreeing expressly or impliedly by act to be liable--obligated by express or implied-in-fact contract and subjecting oneself to a liability by act or operation of law ie having the liabilities imposed by operation of law without consent as a result of one’s own action--implied-in-law contract or quasi-contract dollar_figure the meaning of incur is not limited to to contract for or to agree to be liable for as respondent argues while the concept of incurred costs expenses and attorneys’ fees might include a contractual obligation it is a broader concept that includes other obligations not necessarily arising from agreed- upon contractual relationships the word incur has a broad range which can be seen in its synonyms sustain experience suffer gain earn collect meet with provoke run up induce 23the absence of promise distinguishes a contract implied in law from a true contract in which the parties’ mutual promises are express or implied in fact 756_f2d_364 n 5th cir citing palmer the law of restitution sec_1 pincite keener the law of quasi-contracts and corbin quasi-contractual obligations yale l j arouse expose yourself to lay yourself open to bring upon yourself collins essential thesaurus 2d ed respondent asserts that it is the other party who must incur the fees and that the proper definition of incur is limited to to become liable for under that interpretation fees incurred because of such conduct would mean fees for which the other party has become contractually liable because of the attorney’s unreasonable and vexatious conduct it seems to us in the context of sec_6673 a sanctioning statute that when an attorney engages in conduct that unreasonably and vexatiously multiplies the proceedings the attorney subjects himself to and becomes liable for the excess fees and expenses related to the opposing counsel’s efforts to resist or rectify the misconduct if that is so fees incurred because of such action would mean fees for which the attorney has become liable or to which the attorney has subjected himself through the attorney’s own unreasonable and vexatious conduct see eg roadway express inc v piper u s pincite failure to comply with court order exposed attorney respondents and their clients to liability under rule b for the resulting costs and attorneys’ fees dollar_figure the attorney who acts unreasonably and vexatiously incurs the fees in the sense that his misconduct creates a power in the opposing parties their counsel and the court to impose the obligation on that attorney or his employer the united_states to reimburse or pay the opposing party or his counsel the amount of reasonable fees for the counsel’s services needed to respond appropriately to the misconduct as the opposing attorney renders the appropriate services to respond to the misconduct the fees are also incurred by either the opposing party who is liable to pay his attorney for the additional services and expenses or by the opposing attorney who is providing the services pro bono or on a contingent or fixed fee basis and incurs the fees and expenses if the time and resources they devote to one case are not available for other work see 236_f3d_363 7th cir and cases cited thereat see also cent states 24our interpretation is not foreclosed by 395_f3d_428 d c cir construing u s c sec or pickholtz v rainbow techs inc f 3d pincite6 construing fed r civ p which denied sanction awards for attorneys’ fees to pro_se litigants in pickholtz the court_of_appeals_for_the_federal_circuit remanded for a determination whether the sanction could be awarded under the court’s inherent power in manion the court_of_appeals_for_the_federal_circuit held that the award could not be sustained under the court’s inherent power where the lower court had relied on u s c sec in denying the award se sw areas pension fund v 76_f3d_114 7th cir lawyers who devote their time to one case are unavailable for others and in deciding whether it is prudent to pursue a given case a firm must decide whether the cost-- including opportunities foregone in some other case or the price of outside counsel to pursue that other case--is worthwhile the liability so incurred matures into an obligation when the court exercises its discretion to make and fix the amount of the award the last step in our case is truncated because respondent and irvine have agreed on the amounts of the reasonable fees and expenses sec_6673 is not plain or clear regarding who must have incurred the excess costs expenses and attorneys’ fees because the statute does not define the term incurred and is silent as to who must incur the fees we may look to the statute’s legislative_history to determine congressional intent see 481_us_454 fernandez v commissioner t c pincite history of sec_6673 the legislative_history of a statute may be helpful in resolving its ambiguities see eg 123_tc_219 affd 137_fedappx_373 1st cir congress enacted sec_6673 in the omnibus budget reconciliation act of publaw_101_239 sec 103_stat_2400 the legislative_history provides little guidance except to explain that sec_6673 is comparable to the authority already provided to district courts under u s c section h rept pincite sec_6673 and sec_28 u s c sec the sanctioning statutes serve the same purpose just in different but similar forums and should therefore be interpreted similarly 289_f3d_452 7th cir citing harper v commissioner t c pincite affg 116_tc_111 see also 119_tc_285 congress enacted the first version of u s c sec in the act of july ch sec_3 3_stat_21 ‘to prevent multiplicity of suits or processes where a single suit or process might suffice’ roadway express inc v piper supra pincite quoting annals of cong at the time certain u s attorneys who were paid on a piecework basis were filing unnecessary lawsuits to inflate their compensation id pincite n the act of july ch sec_3 authorized the federal court to consolidate cases of like nature or 25tit u s c sec provides any attorney or other person admitted to conduct cases in any court of the united_states or any territory thereof who so multiplies the proceedings in any case unreasonably and vexatiously may be required by the court to satisfy personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct relative to the same question pending before it and to require any person who multiplied the proceedings in any case so as to increase costs unreasonably and vexatiously to pay the excess of costs so incurred roadway express inc v piper u s pincite citing h doc 27th cong 3d sess the sparse legislative histories of the sanctioning statutes make the provisions difficult to interpret see id we will consider the purpose of the sanctioning statutes by consulting any precedents or authorities that inform the analysis dolan v usps u s pincite purpose of sanctioning statutes sec_6673 and sec_28 u s c sec are rooted in the same basic goals--protecting the court and the public from litigation which impedes the administration of justice 261_f3d_1075 n 11th cir see also 244_f3d_1128 n 9th cir u s c sec addresses abuses of the judicial process 209_f3d_794 5th cir the purpose of a court’s sanctioning power is to enable it to ensure its own proper functioning the purpose of the sanctioning statutes ‘is to deter frivolous_litigation and abusive practices by attorneys and to ensure that those who create unnecessary costs also bear them ’ 414_f3d_832 7th cir quoting 886_f2d_1485 7th cir discussing u s c sec the sanctioning statutes are primarily punitive measures whereby a court can punish contempt of its authority including disobedience of its process by awarding costs expenses and attorneys’ fees against attorneys who multiply proceedings vexatiously chambers v nasco inc u s pincite see also 465_f3d_642 6th cir u s c sec sanctions are penal the purpose of u s c sec is deterrence and punishment rather than restitution 429_f3d_710 7th cir a district_court may impose sanctions under u s c sec to punish unreasonable and vexatious litigation 177_f3d_714 8th cir u s c sec is penal 143_f3d_1337 10th cir u s c sec is penal 124_f3d_1386 11th cir u s c sec is penal stiglich v contra costa county bd of suprs 106_f3d_409 9th cir u s c sec punishes the multiplication of proceedings 43_f3d_65 3d cir u s c sec punishes attorneys who vexatiously multiply proceedings fdic v conner 20_f3d_1376 5th cir u s c sec is penal 928_f2d_1206 1st cir the court may impose a sanction under u s c sec to punish attorney misconduct sec_6673 was designed to discourage unreasonable and vexatious conduct that multiplies the proceedings the tax court’s ability to apply sec_6673 would be unreasonably limited if the commissioner could avoid sanctions under sec_6673 when a taxpayer is represented by pro bono counsel or is otherwise not contractually obligated to pay the excess feesdollar_figure if attorneys should culpably delay the proceedings and we were to deny sanctions against the attorneys we would risk compounding the problem and encouraging misconduct the statute is intended to deter see 100_f3d_691 9th cir an attorney who has agreed to represent a taxpayer at a fixed fee a reduced fee or no fee on the basis of the time he reasonably expected would be necessary to challenge the taxpayer’s deficiency should not be victimized on account of the 26for example sanctions may be imposed under u s c sec where fees are contingent on recovery_of damages even though the unreasonable and vexatious conduct does not increase the damages in the underlying cause of action the court may require the attorney who multiplies the proceedings unreasonably and vexatiously to pay the plaintiff’s counsel for the excess hours spent combating the misconduct see eg in re osborne bankr bankr m d la culpable misconduct of opposing counsel by being required to spend additional time without compensation in order to respond to that misconduct nor should an attorney who enters a case on behalf of the taxpayer for the purpose of responding to such misconduct be denied a reasonable fee for his services merely because he has agreed to represent the taxpayer for no fee except for any fees that may be allowed by the court this is especially true in these case when the court has already held pursuant to sec_6673 that the commissioner is required to pay the attorneys’ fees for services provided in the multiplied proceedings interpreting fees incurred because of such conduct under sec_6673 as fees to which the attorney has subjected himself through the attorney’s own unreasonable and vexatious conduct is consistent with the punitive purpose of the sanctioning statutes it is the bad-acting attorney’s own unreasonable and vexatious conduct that exposes him to liability under the statute see eg roadway express inc v piper u s pincite statutory title and heading while statutory titles and headings cannot limit the plain meaning of statutory text they are tools available for interpretive purposes when they shed some light on ambiguous words or phrases bhd of r r trainmen v b o r r co 331_us_519 sec_6673 is titled sanctions and costs awarded by courts the heading for paragraph of sec_6673 is counsel’s liability for excess costs the word sanctions in the title and the words counsel’s liability in the heading support the interpretation that an attorney brings down upon himself through his unreasonable and vexatious conduct the liability to pay the excess costs expenses and fees sec_6673 imposes the liability upon the unreasonably and vexatiously acting attorney as a sanction for his misconduct and he incurs the excess costs expenses and attorneys’ fees under sec_6673 relevant caselaw when attorneys’ fees are incurred because of such conduct under sec_6673 dixon iv was the first opinion in which the court applied sec_6673 to misconduct of a government attorney we relied upon cases where the court had imposed sanctions against counsel for a taxpayer e g harper v commissioner t c pincite matthews v commissioner tcmemo_1995_577 affd without published opinion 106_f3d_386 3d cir murphy v commissioner tcmemo_1995_76 in dixon iv citing harper v commissioner supra pincite we held that attorneys’ fees awarded under sec_6673 are computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate and that a reasonable hourly rate is the hourly fee that attorneys of similar skill in the area would typically be entitled to for the type of work in question in harper v commissioner supra pincite noting the dearth of judicial authority interpreting and applying sec_6673 we relied on caselaw under u s c sec for guidance on the level of misconduct justifying sanctions and the proper measure of attorneys’ fees sec_6673 directs the court to sanction the commissioner for unreasonable and vexatious conduct by a government attorney in the same manner as such an award by a district_court an attorney’s actual hourly rate is highly probative of the market rate for his services in the community see 675_f2d_1319 d c cir government attorneys however are salaried employees and do not have a billable rate in harper v commissioner supra pincite citing 639_fsupp_634 s d n y applying fed r civ p we held that the reasonable hourly rate properly charged for the time of a government attorney is the hourly fee that attorneys of similar skill in the area would typically be entitled to for the type of work in question with regard to applying the market rate to government attorneys the court_of_appeals for the third circuit observed at first blush it seems inappropriate for the services of an assistant united_states attorney to be valued at some kind of market rate however upon reflection we can perceive no difference between the situation of an assistant u s attorney and that of a public interest lawyer whose services the supreme court has held are to be valued at a market rate even though he or she like assistant u s attorneys had no regular billing rate see 465_us_886 855_f2d_1080 3d cir applying fed r civ p this court has found hourly rates ranging from dollar_figure to dollar_figure to be reasonable hourly rates to charge for the services of a government attorney see eg takaba v commissioner t c pincite dollar_figure and dollar_figure 115_tc_523 dollar_figure and dollar_figure harper v commissioner supra pincite dollar_figure gillespie v commissioner tcmemo_2007_202 dollar_figure dollar_figure and dollar_figure affd 292_fedappx_517 7th cir krol v commissioner tcmemo_2008_242 dollar_figure edwards v commissioner tcmemo_2003_149 dollar_figure affd 119_fedappx_293 d c cir the fact that the government does not pay the attorneys at that rate--dollar_figure per year dollar_figure hr x big_number hrs to dollar_figure per year dollar_figure hr x big_number hrs 27-is not dispositive see 136_frd_63 s d n y in applying u s c 27the federal government pays its attorneys an annual salary based on hours per week weeks per year the government also provides paid holidays and benefits on the basis of the hourly rates awarded by the court if the employee_benefits equal percent of the total compensation salaries for government trial attorneys would range from dollar_figure to dollar_figure per year the salary for a federal employee at grade step for is dollar_figure and the maximum pay for members of the senior executive service for is dollar_figure sec whether the client has in fact paid his attorneys at the rate billed is irrelevant to the issue of the amount of the sanction we perceive no difference between the situation of public interest attorneys or government attorneys whose services are valued at market rates and the situation of irvine and binder who agreed to represent petitioners at no cost over the amount the court might allow the fact that the taxpayer does not pay the attorney at the market rate or at any rate is no more relevant than the fact that the government and litigants represented by public service agencies do not pay their attorneys at market rates the appropriate sanction to impose on the commissioner depends not on what was actually paid but on what is a reasonable amount in the circumstances on the basis of the time reasonably spent and the prevailing rate in the area for attorneys of comparable skill experience and reputation novelty textile mills inc v stern supra pincite the phrase incurred because of such conduct in sec_6673 is similar to the phrase incurred as a result of the removal in the attorneys’ fees sanction of u s c sec c applicable when a case has been improperly removed from a state court to a federal district_court title u s c sec c provides that the order of the district_court remanding the case to the state court may require payment of just costs and any actual expenses including attorney fees incurred as a result of the removal u s c sec c the court_of_appeals for the ninth circuit has held that the words any actual expenses including attorneys’ fees incurred as a result of the removal does not remove the discretion of the district_court to award fees in certain cases such as contingent_fee or pro bono cases where the client had not actually ‘incurred’ the obligation to pay her attorneys’ fees 69_f3d_1485 9th cir see also 262_f3d_1128 10th cir to be compensable their fees must be actually ‘incurred ’ that is they must reflect efforts expended to resist removal cf 236_f3d_363 7th cir actual outlays incurred by the state as a result of improper removal is the proper measure of attorneys’ fees allowed for improper removal from state court to federal district_court under u s c sec c in computing attorneys’ fees sanctions under u s c sec the generic sanctioning statute federal district courts apply the lodestar method without regard to the client’s obligation to pay the attorney at the billed rate see eg wisconsin v hotline indus inc supra in applying u s c sec whether the client has in fact paid his attorneys at the rate billed is irrelevant to the issue of the amount of the sanction see also 519_f3d_1197 10th cir the choice belongs to the district_court in the exercise of its discretion which method actual cost or lodestar amount to apply in a given case 266_fedappx_586 9th cir 236_fedappx_200 6th cir 146_f3d_899 d c cir 744_f2d_887 1st cir thorpe v ancell no 03-cv-01181 d colo date amedisys inc v natl century fin enters inc no 04-cv-493 s d ohio date 389_fsupp2d_443 n d conn the lodestar method is applicable in assessing awards for attorneys fees under u s c as it is when awarding fees under fee-shifting statutes such a sec_42 u s c ricks v xerox corp no d kan date a court has discretion to tailor the sanction to the violation napier v thirty or more unidentified fed agents employees or officers f 2d pincite what constitutes reasonable attorneys’ fees must be considered in tandem with the rule’s goals of deterrence punishment and compensation thomas v capital sec servs inc f 2d pincite discussing fed r civ p the goals of sec_6673 are to deter attorneys from unreasonably and vexatiously multiplying proceedings in this court to punish attorneys whose unreasonable and vexatious conduct has multiplied the proceedings and to compensate the other parties’ attorneys for the excess time they were required to expend in responding to the misconduct reasonable attorneys’ fees are incurred and thus compensable when they reflect attorney’s efforts on behalf of their clients to resist the unreasonable and vexatious conduct or to mitigate or overcome its effects see huffman v saul holdings ltd pship supra pincite-dollar_figure we conclude that the lodestar 28in 262_f3d_1128 10th cir pursuant to u s c sec c the district_court had awarded attorneys’ fees in full without conducting an independent inquiry into the reasonableness of the fees demanded the court_of_appeals for the tenth circuit reversed stating our holding is that the statute’s limit on actual fees to those incurred as a result of removal requires the district_court to conduct some sort of reasonableness inquiry our balanced emphasis on the terms actual and incurred mirrors the common-sense approaches taken in both hotline and gotro we have concluded that the phrase incurred as a result of removal informs and narrows the meaning of actual expenses including attorney fees nothing in either hotline or gotro suggests that courts are compelled to award unreasonable if actual fees to plaintiffs who successfully obtain an order of remand to be compensable their fees must be actually incurred that is they must reflect efforts expended to resist removal as we said above and repeat here unreasonably high fees are not incurred as a result of removal rather excessive fee requests flow from and accumulate by means of improper billing practices and will not be recoverable under c id pincite method is the proper starting point for computing reasonable attorneys’ fees under sec_6673 government incurs the excess costs expenses and attorneys’ fees attributable to government attorneys’ misconduct the sanctioning statutes look to unreasonable and vexatious multiplications of proceedings and they impose an obligation on attorneys throughout the entire litigation to avoid dilatory tactics 948_f2d_1338 2d cir emphasis added a government attorney who unreasonably and vexatiously multiplies tax_court proceedings brings down upon the united_states subjects the united_states to and makes the united_states vulnerable to liability for the costs expenses and fees attributable to the services of the taxpayer’s attorney’s professional services that are required as an appropriate response to the misconduct the united_states incurs the attorneys’ fees by operation of law under sec_6673 just as a taxpayer incurs a penalty for his own misconduct under sec_6673 payment for the professional services of the taxpayer’s attorney required to respond to the misconduct is the cost of doing business --the cost of unreasonably and vexatiously doing business in dixon iv we observed that the resulting inquiry has not had so much to do with the merits of petitioners’ cases as it has been a cost of government operations incurred for the purpose of determining the extent of the misconduct of the government’s lawyers in the dixon v remand proceedings the attorneys’ fees and expenses stemmed from the attorneys’ time spent investigating the facts relevant to the thompson settlement and presenting the matter to the court at the multiple sessions of the evidentiary hearing the fees and expenses were caused by the government attorneys’ misconduct during the test-case proceedings and are costs of government operations imposing those fees and expense on respondent helps to protect the court and the public from multiplied litigation that impedes the administration of justice under sec_6673 the government incurs the attorneys’ fees and expenses for the efforts expended by the taxpayer’s attorneys because of the government attorney’s unreasonable and vexatious misconduct see huffman v saul holdings ltd pship f 3d pincite discussing fees awarded under u s c sec c this interpretation is consistent with the purpose of sec_6673 -- ‘to deter frivolous_litigation and abusive practices by attorneys and to ensure that those who create unnecessary costs also bear them ’ riddle associates p c v kelly f 3d pincite quoting kapco manufacturing co v c o enters inc f 2d pincite discussing u s c sec any other approach would call for a fictional formal agreement between the taxpayer and the attorney sec_7430 and the equal_access_to_justice_act respondent argues that for purposes of sec_6673 the court should give the same meaning to the word incurred as the court has given to it for purposes of sec_7430 sec_7430 authorizes the court to award the prevailing_party reasonable_litigation_costs incurred in connection with the proceedings including reasonable fees paid_or_incurred for the services of attorneys dollar_figure sec_7430 the tax_court has held that litigation costs are not incurred for purposes of sec_7430 unless the prevailing taxpayer has a legal_obligation to pay them 106_tc_76 see also grigoraci v commissioner t c pincite- frisch v commissioner t c pincite sec_7430 closely resemble sec_28 u s c sec d a enacted under the equal_access_to_justice_act 29if an attorney is representing the prevailing_party for no fee or a nominal fee sec_7430 titled pro bono services now permits the court to award fees in excess of the attorneys’ fees paid_or_incurred provided the award is paid to the attorney or the attorney’s employer at pt ii f infra we rebut any negative implications that might conceivably arise from the lack of a similar express provision for pro bono services in sec_6673 30tit u s c sec d a provides except as otherwise specifically provided by statute a continued eaja title ii of the act of date publaw_96_481 secs 94_stat_2325 effective octber eaja requires other federal courts to award attorneys’ fees to prevailing parties in actions brought in those courts against the united_states unless the position of the government was substantially justified or special circumstances make an award unjust congress enacted sec_7430 ‘to deter abusive actions or overreaching by the irs and to enable taxpayers to vindicate their rights regardless of their economic circumstances ’ 60_f3d_1529 11th cir quoting 88_tc_1036 huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 883_f2d_1350 7th cir will j dissenting affg 89_tc_357 832_f2d_1057 8th cir weiss v commissioner supra pincite citing h rept pincite continued court shall award to a prevailing_party other than the united_states fees and other expenses in addition to any costs awarded pursuant to subsection a incurred by that party in any civil_action other than cases sounding in tort including proceedings for judicial review of agency action brought by or against the united_states in any court having jurisdiction of that action unless the court finds that the position_of_the_united_states was substantially justified or that special circumstances make an award unjust attorneys’ fees awarded under sec_7430 are intended to be compensatory rather than punitive see 200_f3d_351 5th cir affg tcmemo_1998_176 by contrast the primary purpose of the sanctioning statutes is deterrence and punishment rather than restitution red carpet studios div of source advantage ltd v sater f 3d pincite but see thomas v capital sec serv inc f 2d pincite what constitutes ‘reasonable expenses’ and a ‘reasonable attorney’s fee’ within the context of rule fed r civ p must be considered in tandem with the rule’s goals of deterrence punishment and compensation the sanctioning statutes are penal and serve a primary purpose different from that of the prevailing_party statutes which are remedial the imposition of sanctions under sec_6673 and sec_28 u s c sec depends not on which party wins the lawsuit but on how the parties conduct themselves during the litigation chambers v nasco inc u s pincite discussing sanctions under the bad-faith exception to the american rule sec_7430 is a fee-shifting provision under which attorneys’ fees are awarded to the prevailing_party other than the united_states and requires that the fees be paid to the prevailing_party sec_7430 and the eaja require the fees to have been incurred by the prevailing_party which prevents a windfall to the prevailing_party while furthering the purpose of the statute by contrast the sanctioning statutes neither award the fees to any party nor require the fees be paid to any party thereby permitting the court to direct payment directly to the attorney the sanctioning statutes do not distinguish between winners and losers or between the government and the opposing party or the taxpayer and the commissioner see roadway express inc v piper u s pincite discussing u s c sec neither sec_6673 nor u s c sec requires that the fees have been incurred by the other party the sanctioning statutes merely require that the excess fees be incurred because of the misconduct of the opponent’s attorney in this regard the sanctioning statutes are more broadly drawn than sec_7430 although courts construe a statutory term in accordance with its ordinary or natural meaning in the absence of a statutory definition a single word may or may not extend to the outer limits of its definitional possibilities and must not be read in isolation dolan v usps u s pincite the supreme court has repeatedly warned against the dangers of an approach to statutory construction which confines itself to the bare words of a statute for ‘literalness may strangle meaning ’ 369_us_705 citations omitted see also 126_f3d_1406 fed cir legislative_history of the act warns against an ‘overly technical construction resulting in the unwarranted denial of fees’ quoting 814_f2d_1564 fed cir for purposes of sec_6673 the more appropriate meaning of the word incur encompasses the broader definition to make oneself subject_to or vulnerable to and to have the liability cast upon one by operation of law reading the statute and considering the purpose and context of sec_6673 as a whole we believe the word incurred extends nearer to the outer limits of its definitional possibilities dolan v usps supra pincite than does its restricted meaning in sec_7430 the purpose of sec_6673 is punitive and in context its reach is broader than that of sec_7430 therefore we do not restrict the meaning of the word incurred in sec_6673 as the court did in swanson v commissioner t c pincite in holding for purposes of sec_7430 that attorneys’ fees are incurred only if the represented taxpayer has a legal_obligation to pay them law_of_the_case_doctrine respondent contends that the doctrine_of law of the case prevents us from requiring respondent to pay the excess costs expenses and attorneys’ fees requested on behalf of porter hedges if petitioners are not liable to pay them we disagree as most commonly defined the doctrine posits that when a court decides upon a rule_of law that decision should continue to govern the same issues in subsequent stages in the same case 460_us_605 however the doctrine ‘merely expresses the practice of courts generally to refuse to reopen what has been decided’ 486_us_800 quoting 225_us_436 the law_of_the_case_doctrine applies only to issues that have been previously decided either explicitly or by necessary implication by the same court or a higher court in the identical case and does not preclude consideration of issues not previously presented or decided 983_f2d_152 9th cir 644_f2d_1059 5th cir it does not apply to meritorious issues never previously submitted to or passed upon by the court 115_f3d_947 fed cir conway v chem leaman tank lines inc supra pincite the doctrine is subject_to three exceptions if the decision is clearly erroneous and enforcement would cause manifest injustice if intervening controlling authority makes reconsideration appropriate or if substantially different evidence has been introduced 406_f3d_567 9th cir in dixon iv pursuant to sec_6673 we required respondent to pay attorneys’ fees petitioners had paid for their attorneys’ services from date the date the court filed respondent’s motions to vacate the decisions in the thompson and cravens cases through date the date the court issued its opinion in dixon iii following the dufresne remand proceedings the dixon iii and iv multiplied proceedings respondent contends that because we limited the awards in dixon iv to amounts petitioners paid_or_incurred in the dixon iii and iv multiplied proceedings the law_of_the_case_doctrine requires us to limit the awards in these cases to the expenses and attorneys’ fees petitioners paid_or_incurred in the dixon v remand proceedings we disagree in dixon iv the issue was whether petitioners’ requested attorneys’ fees should be awarded under sec_7430 or sec_6673 we held that sec_7430 did not apply because petitioners were not prevailing parties on the underlying merits of the deficiency determinations in dixon iv we held that the conduct of the government attorneys in the test-case proceedings was unreasonable and vexatious that misconduct had multiplied and protracted the proceedings in these cases unreasonably and vexatiously that holding is the law of the case we required respondent to pay the excess costs expenses and attorneys’ fees incurred because of his attorneys’ misconduct--costs expenses and attorneys’ fees incurred in the dixon iii and iv multiplied proceedings citing harper v commissioner t c pincite we stated in dixon iv that attorneys’ fees awarded under sec_6673 are computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate the lodestar method and that a reasonable hourly rate is the hourly fee that attorneys of similar skill in the area would typically be entitled to for the type of work in question in dixon iv however although we had issued orders directing the attorneys to comply with rule d we were presented with less than an ideal record izen jones and sticht failed to provide the court with sufficient information to determine the number of excess hours that they had reasonably expended during the dixon iii and iv multiplied proceedings and jones and sticht had neither addressed the reasonableness of their hourly rates nor furnished detailed billing statements consequently we could not apply the lodestar method in computing the sec_6673 sanction we went on to recognize that petitioners and the other kersting project taxpayers participating in the dixon iii and iv multiplied proceedings had incurred substantial attorneys’ fees and costs that warranted imposition of the attorneys’ fees sanction we believed that petitioners and the other kersting project taxpayers should not be overly penalized for their counsel’s poor documentation efforts and required respondent to pay an approximation of the amount of the excess attorneys’ fees and costs we imposed substantial percentage reductions in our fee awards that were attributable to the attorney’s various failures to substantiate their claims in their entirety in so doing we further reduced the awards to izen’s clients making it clear that under no circumstances would we require respondent to pay attorneys’ fees and costs for services to kersting that appeared to have been rendered by various attorneys respondent argues that our statement in dixon iv that our decision to award attorneys’ fees and costs in dixon iv is intended to compensate petitioners for the additional fees and costs that they incurred as a direct consequence of that the government attorneys’ misconduct is the law of the case to the contrary that statement was made in response to respondent’s contention that an award of attorneys’ fees and costs was not justified because petitioners had already been compensated by the sanctions imposed upon respondent in dixon iii we rejected that argument because the sanctions that we imposed in dixon iii compensated petitioners for different costs resulting from the misconduct of the government attorneys--the time-sensitive additions to tax and increased interest items of liability that were indirectly compounded by the delay in the resolution of the cases the meaning of the word incurred was not at issue in dixon iv in dixon iv we did not examine or discuss whether petitioners or the other kersting project taxpayers had or were required to have a contractual obligation to pay the requested fees moreover we issued our opinion in dixon iv after having held in dixon iii that the misconduct of the government attorneys did not result in a structural defect but rather resulted in harmless error and before the court_of_appeals for the ninth circuit held in dixon v that the misconduct of the government attorneys in dixon ii was a fraud on the court the intervening holding of dixon v would make reconsideration appropriate moreover denying porter hedges attorneys’ fees for the services provided by irvine and binder in the dixon v remand proceedings would cause manifest injustice see 540_us_375 arizona v california u s pincite n in addition substantially different evidence an accurate description of the hours expended by binder and irvine and reasonable rates of compensation has been introduced and respondent has agreed that it is accurate and reasonable the doctrine_of law of the case does not limit our power to require respondent to pay the expenses and attorneys’ fees requested on behalf of porter hedges which resulted from the misconduct of the government attorneys in dixon iv we held pursuant to sec_6673 that respondent was required to pay the excess costs expenses and attorneys’ fees incurred in the dufresne remand proceedings because the proceedings resulted from the government attorneys’ misconduct during the test case proceedings respondent’s liability for excess attorneys’ fees and expenses related to any further proceedings resulting from the government attorneys’ misconduct including the dixon v remand proceedings is implicit in the dixon iv holding early in the proceedings respondent agreed that reasonable attorneys’ fees related to the dixon v remand proceedings should be awarded to the petitioners pursuant to sec_6673 respondent has incurred those fees as a result of the government attorneys’ misconduct in the test-case proceedings and the court’s holding in dixon iv f fees incurred in pro bono representation and contingent_fee arrangements for purposes of completeness we will now put to rest any concern that a negative implication arises from the lack of an express provision in sec_6673 for payment of fees for pro bono services similar to the provision in sec_7430 we therefore address caselaw under prevailing_party statutes generally and the genesis of the specific provision added to sec_7430 in caselaw under prevailing_party statutes sec_7430 and sec_28 u s c sec are two of more than prevailing_party statutes that oblige the losing party to reimburse the winner for his attorneys’ feesdollar_figure 478_us_546 a lthough these prevailing_party provisions cover a wide variety of contexts and causes of action the benchmark for the awards under nearly all of these statutes is that the attorney’s fee must be ‘reasonable ’ id t he aim of such statutes was to enable private parties to obtain legal help in seeking redress for injuries resulting from the actual or threatened violation of specific federal laws hence if plaintiffs find it possible to engage a lawyer based on the statutory assurance that he will be paid a reasonable fee the purpose behind the fee-shifting statute has been satisfied id pincite courts have awarded attorneys’ fees under prevailing_party statutes including the more narrowly drawn statutes requiring that fees be incurred when the prevailing_party is represented by a legal services organization labor_union or counsel appearing pro bonodollar_figure see new york gaslight club inc v carey 31see 473_us_1 brennan j dissenting for an extensive list of separate statutes providing for the award of attorneys’ fees 32the legislative_history of the eaja h rept supports the conclusion that pro bono awards were contemplated from its inception continued 447_us_54 n pro bono awards available under u s c sec 2000e-5 k ed a wilson inc v gsa f 3d pincite eaja 93_f3d_1369 8th cir pro bono award under the handicapped children’s protection act u s c sec e b aarp v eeoc 873_f2d_402 d c cir u nder the eaja the prevailing_party should be able to recover ‘reasonable fees and expenses’ of attorneys for their independently retained pro bono counsel despite the fact that if we denied fees they the prevailing_party would not pay any fees to counsel 854_f2d_892 6th cir 765_f2d_1562 n 11th cir i t is well-settled that in light of the act’s legislative_history and for reasons of public policy plaintiffs who are represented without charge are not generally precluded from an award of attorneys’ fees under the eaja 735_f2d_1037 7th cir cornella v schweiker continued in general consistent with the above limitations statutory caps the computation of attorney fees should be based on prevailing market rates without reference to the fee arrangements between the attorney and client the fact that attorneys may be providing services at salaries or hourly rates below the standard commercial rates which attorneys might normally receive for services rendered is not relevant to the computation of compensation under the act in short the award of fees is to be determined according to general professional standards emphasis added f 2d 8th cir legislative_history of eaja support conclusion that pro bono awards were contemplated 723_f2d_45 8th cir 714_f2d_646 n 6th cir 678_f2d_1368 n 11th cir 664_f2d_383 n 3d cir 634_f2d_48 n 2d cir pro bono awards available under freedom_of_information_act 617_f2d_163 8th cir pro bono awards available under u s c sec 569_f2d_1231 3d cir pro bono awards available under age discrimination in employment act in gaskins v commissioner tcmemo_1996_268 the taxpayers sought attorneys’ fees for counsel who had agreed to provide representation pro bono the court noted that whether attorneys’ fees could be awarded under sec_7430 for pro bono representation was an issue of first impression in the tax_court and expressed the view that pro_se taxpayers could not recover attorneys’ fees because they had not incurred them however the court had no occasion to decide the case on that ground because the taxpayers and their counsel had unreasonably protracted the proceeding and the commissioner’s position was substantially justified at all times throughout the proceeding in thompson v commissioner tcmemo_1996_468 the court noted in the light of the legislative_history of the eaja and for reasons of public policy that representation by a legal services organization or by an attorney pro bono does not preclude an award of fees and costs under the eaja id n citing 924_f2d_1577 fed cir the court went on to observe that awards are routinely made in those circumstances even though the claiming party did not pay or incur fees id citing 908_f2d_1407 8th cir aarp v eeoc supra pincite and watford v heckler supra pincite n courts have held that allowing fee awards for pro bono representation furthers the purpose of all attorneys’ fees statutes by ensuring that legal services groups and other pro bono counsel have a strong incentive to represent indigent claimants see eg cornella v schweiker supra pincite quoting 566_fsupp_118 e d n y not allowing attorneys’ fees for pro bono representation in litigation against the government would more than likely discourage involvement by these organizations in such cases effectively reducing access to the judiciary for indigent individuals id pincite the court_of_appeals for the district of columbia circuit has observed that if a party must make himself liable to pay for the services of an attorney in an action that awards attorneys’ fees awards could be made only when the party could afford to pay for legal representation afge afl-cio local v flra 944_f2d_922 d c cir addressing awards to employees under the back pay act some courts have finessed the question of whether there is an exception for pro bono representation by looking at the arrangement between the attorney and his client as a contingent- fee agreement some have held that fees are incurred by a litigant represented by counsel working pro bono when although the litigant is not personally liable for the fees he is subject_to an obligation to turn over any fees awarded phillips v gsa supra pincite3 n accord 222_f3d_927 n fed cir en_banc 52_fedclaims_667 a plaintiff who has obtained representation on the condition that he seek fees for his attorneys has incurred an obligation that can be reimbursed by a fee-shifting statute when an agreement exists to support the conditional obligation a plaintiff is not viewed as simply having been given legal aid instead this condition is the cost to the plaintiff of obtaining those services preseault v united_states supra pincite at least one court has held that an implied agreement that the fee will be paid over to can be said to exist as a matter of law 549_fsupp2d_965 n d ohio other courts have held that when a pro bono attorney forgives a fee to a client unable to afford legal expenses the client is eligible for an award on the basis of that arrangement with the attorney see eg aarp v eeoc f 2d pincite watford v heckler f 2d pincite n courts have not summarily denied an award for fees that are subject_to a contingency rather the courts consider whether the contingency has been satisfied in discerning whether and in what amount attorneys’ fees have been incurred in 856_f2d_56 8th cir the court_of_appeals for the eighth circuit denied an award of attorneys’ fees under u s c sec a to a condemnee who had entered into a contingent_fee contract with his attorney under which the condemnee would bear no expense for attorneys’ fees if there were no recovery because the government abandoned its condemnation action the condemnee did not receive payment for his land consequently under his agreement with his attorney the attorney was not entitled to a fee the court_of_appeals held that the condemnee party actually incurred only the amount owed under a contingency fee agreement the failure to fulfill the contingency was fatal and the condemnee was not entitled to an award of attorneys’ fees under u s c sec a in marre v united_states 38_f3d_823 5th cir the district_court had awarded a taxpayer who succeeded in his suit for wrongful disclosure of tax_return information attorneys’ fees in an amount greater than those required under his contingent_fee agreement with his attorneys the court_of_appeals for the fifth circuit reversed holding that the taxpayer could not recover attorneys’ fees in an amount greater than those required under his contingent_fee agreement with his attorneys because the applicable attorneys’ fees statute sec_7430 limits attorneys’ fees to those actually incurred by contrast in 489_us_87 the supreme court held that u s c sec which allows courts to award prevailing parties reasonable attorneys’ fees as part of the costs without any requirement that those fees be incurred contemplates reasonable_compensation for the time and effort expended by the attorney and that a contingent-fee contract does not impose an automatic ceiling on an award of attorneys’ fees some cases discuss contingent obligations to pay fees where the fees are paid_by a third party a litigant does not incur payments made by third parties if the litigant has no obligation to repay the third party see eg 957_f2d_1161 4th cir litigant who was entitled to full indemnification of attorneys’ fees by her employer did not incur any expenses under eaja kruse v commissioner tcmemo_1999_157 taxpayer wife was not entitled to an award for fees and costs paid_by taxpayer husband’s employee_benefit_plan republic plaza props pship v commissioner tcmemo_1997_239 no award for fees paid_by parent company of corporate tax matters partners thompson v commissioner tcmemo_1996_468 taxpayer wife cannot be awarded litigation costs that were paid_by taxpayer husband who did not meet the net_worth requirement some of these decisions reflect taxpayers’ attempts to avoid net_worth limitations under prevailing_party statutes e g thompson v commissioner supra courts have specifically held that a contingent_fee agreement that requires any awarded fees to be paid to the attorney satisfies the requirement that fees or expenses be incurred within the meaning of fee-shifting statutes see eg 924_f2d_1577 fed cir young v commissioner tcmemo_2006_189 in phillips v gsa supra the court_of_appeals_for_the_federal_circuit held that a fee agreement that requires any awarded fees to be paid to the attorney meant such fees were incurred even if the client would not be liable for fees if there should be no such award the court_of_appeals construed the fee arrangement between the litigant and her attorney to mean that if an award of attorneys’ fees was obtained on her behalf she was obligated to turn it over to her attorney the court held that the litigant incurs the attorneys’ fees that may be awarded her on the other hand if no fee is awarded the litigant would not have any obligation to pay any further fees to her attorney from her own resources id pincite3 other courts have followed the reasoning in phillips in allowing fees subject_to a contingency see eg preseault v united_states fed cl pincite seay v united_states bankr bankr e d ark in young v commissioner supra we awarded appellate fees and expenses under sec_7430 to kersting project taxpayers represented in the dixon v appeal by izen and jones we found that izen’s flat-fee appellate contracts encompassed an implied agreement that any fee award would be paid over to izen to the extent the client’s share of the award exceeded the amount the client had paid pursuant to the contract in accord with phillips v gsa supra we held that the contracts supplied additional payment obligations that supported an award of the potentially recoverable amount in its entirety we believe that petitioners’ arrangement supports the same result in this case petitioners and their counsel believed that the court would require respondent to pay petitioners’ reasonable attorneys’ fees and expenses_incurred in the remand proceedings and respondent’s counsel had agreed that respondent would be obligated to pay petitioners’ reasonable attorneys’ fees and expenses_incurred in the remand proceedings binder and irvine agreed therefore that porter hedges would not require petitioners to pay any fees or expenses beyond those awarded by the court pursuant to that oral agreement irvine and binder entered their appearances in these cases under written engagement letters irvine and binder agreed to represent petitioners in the dixon v remand proceedings without compensation from them but explained that porter hedges would request payment of fees and expenses from the government as provided by law or by determination of a court for our representation petitioners agreed to provide necessary facts affidavits testimony and other assistance to support the requests the engagement letters are consistent with the parties’ and the court’s interpretation of sec_6673 --that it does not require petitioners to be contractually obligated to pay the fees the oral agreements reflect and clarify that petitioners agreed to pay and are liable to pay porter hedges any fees awarded to them by the court we construe petitioners’ fee arrangement with porter hedges to encompass the parties’ oral agreement that petitioners would not be liable to pay porter hedges any fees in excess of those awarded to them by the court a court’s decision to grant or deny attorneys’ fees is reviewed for abuse_of_discretion see eg 289_f3d_1103 9th cir citing huffman v commissioner f 2d pincite a court’s discretion to award attorneys’ fees is not without limit the prevailing_party ‘should ordinarily recover an attorney’s fee unless special circumstances would render such an award unjust ’ blanchard v bergeron u s pincite quoting 390_us_400 and 461_us_424 once a litigant has satisfied the statutory requirements entitling the litigant to attorneys’ fees it would be an abuse_of_discretion for a court to deny an award of the fees when an attorney agrees to accept the fees awarded by the court as full compensation_for representing a litigant the condition is satisfied and the litigant incurs the fees when the statutory requirements are met the dixon v remand proceedings were caused by government attorneys’ misconduct that was so unreasonable and vexatious that it sank to the level of fraud on the court in dixon iv we decided that requiring respondent to pay attorneys’ fees under sec_6673 was an appropriate sanction for that misconduct petitioners’ obligation to pay any fees awarded under sec_6673 was not contingent on a subsequent event the requirements for awarding fees under sec_6673 have been satisfied sec_7430 sec_7430 enacted by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_728 specifically provides for awards of attorneys’ fees for pro bono services as follows b pro bono services the court may award reasonable attorneys’ fees under subsection a in excess of the attorneys’ fees paid_or_incurred if such fees are less than the reasonable attorneys’ fees because an individual is representing the prevailing_party for no fee or for a fee which taking into account all the facts and circumstances is no more than a nominal fee this subparagraph shall apply only if such award is paid to such individual or such individual’s employer the legislative_history of sec_7430 explains the reason for the change as follows the committee believes that the pro bono publicum representation of taxpayers should be encouraged and the value of the legal services rendered in these situations should be recognized where the irs takes positions that are not substantially justified it should not be relieved of its obligation to bear reasonable administrative and litigation costs because representation was provided the taxpayer on a pro bono 33the statement of the then executive director of the community tax law project richmond va nina olson now the national_taxpayer_advocate before the house ways_and_means_committee date suggests that the provision was enacted in response to gaskins v commissioner tcmemo_1996_268 as an anticipatory measure to ensure that the tax_court would not deny attorneys’ fees under sec_7430 for pro bono representation see hearings on h_r before the house ways and means comm 105th cong 1st sess basis s rept pincite 1998_3_cb_537 there was no need to amend sec_6673 because this court had consistently held in cases where the court had imposed sanctions against counsel for a taxpayer that attorneys’ fees awarded under sec_6673 are to be computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate and that a reasonable hourly rate is the hourly fee that attorneys of similar skill in the area would typically be entitled to for the type of work in question 99_tc_533 matthews v commissioner tcmemo_1995_577 murphy v commissioner tcmemo_1995_76 the fees were never computed on the amount the commissioner paid for the attorneys’ services they were computed under the lodestar method without any inquiry into the commissioner’s obligation or liability to pay the government attorneys those amounts when imposing the sec_6673 sanction on the commissioner the court may compute the lodestar amount without regard to the taxpayer’s obligation to pay the attorney where government attorneys unreasonably and vexatiously multiply the proceedings in this court the commissioner should not be relieved of his liability to pay the excess costs expenses and attorneys’ fees because representation was provided the taxpayer pro bono g respondent must pay attorneys’ fees and excess expenses requested on behalf of petitioners’ attorneys the court may require respondent to pay the excess costs expenses and attorneys’ fees incurred because of the unreasonable and vexatious conduct of respondent’s counsel when attorneys’ fees expenses and costs relate to the time for attorney services caused by the unreasonable and vexatious conduct of the commissioner’s attorneys the court should ordinarily require the commissioner to pay those excess fees expenses and costs unless special circumstances would render such an award unjust blanchard v bergeron supra pincite it would be an abuse_of_discretion not to do so once the unreasonable and vexatious conduct occurs the excess fees expenses and costs are incurred as the services are performed and the expenses and costs accrue the requested attorneys’ fees and expenses were incurred for purposes of sec_6673 because respondent incurred them either once respondent’s attorneys commenced their unreasonable and vexatious conduct or once we held in dixon iv that their conduct was unreasonable and vexatious petitioners were contingently liable for the fees and the contingency has been satisfied the court may require respondent to pay the excess attorneys’ fees and expenses requested on behalf of porter hedges iii inherent power to impose sanctions during the dixon v remand proceedings we stated that sec_6673 was the applicable statutory provision regarding legal fees for attorneys’ services performed in the remand proceedings that statement reflected our understanding that sec_7430 did not apply--the reasonableness of respondent’s position in the remand proceedings the statutory cap on the attorneys’ hourly rates and the dixon v taxpayers’ net worths would not be at issue our reference to the appropriate statutory provision did not foreclose recourse to our inherent power this court has inherent power to regulate and supervise its proceedings to ensure the integrity of its process 119_tc_276 citing 501_us_868 and 501_us_32 a primary aspect of the court’s discretion to invoke its inherent power is the ability to fashion an appropriate sanction for conduct that abuses the judicial process chambers v nasco inc supra pincite in this regard if a court finds ‘that fraud has been practiced upon it or that the very temple of justice has been defiled ’ it may assess attorneys’ fees against the responsible_party id pincite quoting 328_us_575 the tax_court may in its informed discretion rely on inherent power rather than sec_6673 see chambers v nasco inc supra pincite 239_f3d_989 9th cir we may rely on our inherent power to impose a sanction where other sources of the power to sanction are not up to the task to do so chambers v nasco inc supra pincite see also 250_f3d_950 5th cir when a party’s deplorable conduct is not effectively sanctionable pursuant to an existing rule or statute it is appropriate for a district_court to rely on its inherent powers to impose sanctions citation and quotation marks omitted the court can invoke its inherent power to sanction conduct that defiles the court even if existing statutes or procedural rules sanction the same conduct chambers v nasco inc supra pincite the inherent power is both broader and narrower than other means of imposing sanctions first whereas each of the other mechanisms reaches only certain individuals or conduct the inherent power extends to a full range of litigation abuses at the very least the inherent power must continue to exist to fill in the interstices id pincite respondent asserts throughout the course of the protracted proceedings following the dixon iii opinion the court has consistently and expressly eschewed ‘inherent power’ as a basis for awarding attorneys’ fees there is no reason for the court to now decide to take a different approach we disagree in dixon iv decided before the court_of_appeals held in dixon v that the government attorneys had committed a fraud on this court we considered whether attorneys’ fees should be awarded to petitioners under sec_7430 or sec_6673 we held that sec_7430 did not apply because petitioners were not prevailing parties in the underlying merits of the deficiency determinations we held that the government attorneys’ conduct had multiplied the proceedings unreasonably and vexatiously and imposed the sanction under sec_6673 we believed that sanction to be sufficient and denied motions for additional sanctions filed by izen jones and sticht however we did invoke our inherent power in dixon iv and required respondent to pay interest on the award from the date of the decisions at the applicable rates for underpayments under sec_6601 and sec_6621 during the test-case proceedings the government attorneys committed a fraud on the court that undermined the integrity of the court’s proceedings and the confidence of all future litigants and violated the rights of petitioners other test-case petitioners and non-test-case taxpayers in more than big_number cases bound by the outcome of the test cases dixon v f 3d pincite we properly invoke our inherent power to impose sanctions on respondent for the fraud committed on the court by the government attorneys iv conclusion we hold pursuant to sec_6673 and the inherent power of the court that we may and will require respondent to pay to porter hedges dollar_figure for reasonable attorneys’ fees and expenses attributable to services provided to petitioners by binder and irvine during the dixon v remand proceedings further because respondent incurred the fees and expenses pursuant to sec_6673 and dixon iv we will invoke our inherent power to require respondent to pay additional_amounts equal to interest to porter hedges at the applicable rates for underpayments under sec_6601 and sec_6621 on dollar_figure from date the date irvine filed the motion for attorneys’ fees and on dollar_figure from date the date respondent and irvine filed the supplemental stipulation of facts regarding fees and expenses_incurred in preparing the subject motion in so doing we give effect to the spirit of the direction of the court_of_appeals in dixon v to fashion judgments that would put taxpayers in the same position as provided in the thompson settlement in augmenting the award of fees and expenses with interest equivalents we do no more than mimic decastro’s fee arrangement with the thompsonsdollar_figure an appropriate order will be entered 34see supra note
